DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-8 of the response, filed 10/26/2021, with respect to the rejections made under 35 U.S.C. §112(a) and (b), have been fully considered and are persuasive.  The amendments to Claim 14 overcome the rejection under 35 U.S.C. §112(b), and the explanation given in the interview conducted on 09/22/2021 regarding the plurality of fourth cooling channels in Claim 14 overcomes the rejection under 35 U.S.C. §112(a) (see interview summary from interview conducted on 09/22/2021).  Therefore, the rejections made under 35 U.S.C. §112(a) and (b) have been withdrawn. 
Applicant’s arguments, see Pages 8-11 of the response, filed 10/26/2021, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  The amendments to Claims 1 and 14 of the plurality of third cooling channels stretching only from an intermediate position to the downstream-side end of the segment body is not disclosed by the previously cited prior art.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a gas turbine ring segments comprising first, second, and third pluralities of cooling channels as claimed, wherein the third plurality of cooling channels stretches only from an intermediate position of an overall length of the segment body in  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745